Citation Nr: 1721609	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  09-50 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, evaluated as 30 percent prior to October 23, 2014 and 80 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 23, 2014.


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1961 to April 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that denied entitlement to a TDIU.  The appeal was remanded for further development in September 2012.  

The RO thereafter awarded a TDIU and an increased (80 percent) rating for bilateral hearing loss in a November 2014 rating decision, both effective from October 23, 2014.  In a November 2014 Supplemental Statement of the Case (SSOC), the RO denied a TDIU prior to October 23, 2014 and an "earlier effective date" for the 80 percent rating for bilateral hearing loss, incorrectly noting that this matter was properly before it on appeal from the October 2007 rating decision.  The Board will not disturb the RO's favorable findings in this regard, as it allows for a longer appeal period for the increased rating claim from the date of the Veteran's claim for TDIU on July 5, 2007, plus the one-year look back period.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  The issues before the Board have been recharacterized accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).  In this case, as it is not clear if the July 2008 and December 2009 private audiological examination reports conform to these requirements, clarification should be sought on remand.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  The Veteran's entitlement to an earlier effective date for the award of a TDIU is inextricably intertwined with this development.  Any updated treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records.

3.  Contact New Sound Hearing Aid Center, where the Veteran's July 2008 audiological examination was conducted, and request clarification as to the following:

(i)  whether J.M.S., who conducted the Veteran's July 2008 audiological evaluation, is a state-licensed audiologist;

(ii)  the exact numbers in decibels for the puretone thresholds for each ear at the appropriate frequencies (1000, 2000, 3000, and 4000 Hertz); and

(iii)  whether speech discrimination testing was conducted using the Maryland CNC test.

In the event that the AOJ is unable to obtain this clarification from the audiologists, contact the Veteran and afford him the opportunity to clarify.

4.  Contact Valley Ear, Nose &Throat Specialists, P.A, where the Veteran's December 2009 audiological examination was conducted, and request clarification as to the following:

(i)  whether C.E.B., who conducted the Veteran's December 2009 audiological evaluation, is a state-licensed audiologist;

(ii)  the exact numbers in decibels for the puretone thresholds for each ear at the appropriate frequencies (1000, 2000, 3000, and 4000 Hertz); and

(iii)  whether speech discrimination testing was conducted using the Maryland CNC test.

In the event that the AOJ is unable to obtain this clarification from the audiologists, contact the Veteran and afford him the opportunity to clarify.

5.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a SSOC and afford the Veteran the opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




